Citation Nr: 1607669	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-27 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for cold injury residuals of the right foot, bilateral hands, bilateral knees, bilateral ankles, and skin.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and a depressive disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 10 percent for left leg cold injury residuals.

6.  Entitlement to an initial rating in excess of 20 percent for peripheral artery disease of the left leg as a residual of left leg cold injury.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In October 2012, the Veteran requested a hearing before the Board at the RO, i.e., a Travel Board hearing.  A hearing was scheduled in January 2016; however, Board personnel were unable to travel to the Seattle RO due to weather conditions and the hearing was changed to a videoconference hearing.  A Report of General Information indicates that RO personnel telephoned the Veteran and left a message notifying him that his hearing had been changed to a Board videoconference hearing and that he should contact the RO if he had any concerns.  However, it appears that the RO called the wrong telephone number.  See, e.g., August 2015 Report of General Contact Information, which lists a different telephone number.  Because it does not appear that the Veteran received notice of the change in his hearing, the Board finds that he should be afforded another opportunity to appear at a Travel Board hearing in accordance with his request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


